

THIRD AMENDMENT TO THE
PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN
(Amended and Restated Effective as of January 1, 2020)


THIS THIRD AMENDMENT is made and entered into by Pioneer Natural Resources USA,
Inc. (the “Company”):


WITNESSETH:


WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”);


WHEREAS, pursuant to Section 8.3 of the Plan, the Benefit Plan Design Committee
(the “Committee”) of the Company maintains the authority to amend the Plan at
any time; and


WHEREAS, effective September 1, 2020 (the “Effective Date”), the Committee
desires to amend the Plan to limit future contributions and transfers into the
employer stock fund.


NOW THEREFORE, the Plan is hereby amended as of the Effective Date as follows:


1. Section 4.2 of the Plan is hereby amended as follows:


Trust Divestment Options. For investment purposes the Trust shall be divided
into the Pioneer Stock Investment Fund, which shall be a common fund invested in
Pioneer Stock, and such number and kind of other separate and distinct
Investment Funds as the Committee shall determine in its absolute discretion;
however, the Committee shall offer at least three Investment Funds in addition
to the Pioneer Stock Investment Fund, each of which options is diversified and
has materially different risk and return characteristics. Effective September 1,
2020, Participants may invest up to 20% of future After-Tax Contributions,
Catch-Up Contributions, In-Plan Roth Rollover Contributions, Matching
Contributions, Pre-Tax Contributions, Pre-Tax Bonus Contributions, Rollover
Contributions and Roth Contributions in the Pioneer Stock Investment Fund.
Effective September 1, 2020, notwithstanding any provision to the contrary, a
Participant may not transfer any investment into the Pioneer Stock Investment
Fund if the amount a Participant holds under the Pioneer Stock Investment Fund
exceeds 20% of the Participant’s total Account balance.


The Trust assets allocated to a particular Investment Fund other than the
Pioneer Stock Investment Fund shall be invested by the Trustee and/or one or
more investment managers duly appointed in accordance with the provisions of the
Trust, as the case may be, in such type of property, whether real, personal or
mixed, as the Trustee is directed to acquire and hold for such Investment Fund.
Dividends and other amounts received with respect to Pioneer Stock held in the
Pioneer Stock Investment Fund shall be invested in Pioneer Stock. The assets of
the Trust allocated to a particular Investment Fund shall be invested by the
Trustee and/or one or more investment managers duly appointed in accordance with
the provisions of the trust agreement establishing the Trust, as the case may
be, in such type of property acceptable to the Trustee as the Trustee is
directed to acquire and hold for such Investment Fund. Upon becoming a



--------------------------------------------------------------------------------



Participant in the Plan, each Participant shall direct, in the manner prescribed
by the Committee, that all amounts credited to his or her Accounts under the
Plan shall be invested, in percentage multiples authorized by the Committee, in
one or more of the Investment Funds. The Plan must provide reasonable divestment
and reinvestment opportunities at least quarterly. Except as provided in
regulations, the Plan may not impose restrictions or conditions on the
investments in the Pioneer Stock Investment Fund that the Plan does not impose
on the investment of other Plan assets, other than restrictions or conditions
imposed by reason of the application of securities laws or a condition permitted
under Internal Revenue Service Notice 2006-107 or other applicable guidance. In
the absence of such direction, the Participant will be deemed to have directed
that his or her Accounts under the Plan be invested in life-cycle of
targeted-retirement-date fund or account within the meaning of Department of
Labor Regulations Section 2550.404c-5(e)(4)(i). In accordance with final
Department of Labor regulations, the Committee will provide each Participant
with a notice, at least 30 days prior to the beginning of each Plan Year, which
explains the Participant’s right under the Plan to designate how contributions
and earnings will be invested and explaining how in the absence of any
investment election by the Participant, such contributions and earnings will be
invested in a default investment fund. Subject to such conditions and
limitations as the Committee in its absolute discretion may prescribe from time
to time for application to all Participants on a uniform basis, a Participant
may change his or her investment direction with respect to future contributions
or redirect the investment of the amounts credited to his or her Accounts each
business day to be effective as soon as is administratively practicable.


2. Section 5.3(x) is hereby added to the Plan as follows:


(x) Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President, Human Resources of the Company as being involuntarily
terminated in connection with the Fall 2020 Restructuring Program announced by
the Company on August 10, 2020, shall become fully vested and nonforfeitable on
the date of such involuntary termination.


NOW, THEREFORE, be it further provided that except as provided above, the Plan
shall continue to read in its current state.


IN WITNESS WHEREOF, the Company has executed this Third Amendment this 27th day
of August 2020 to be effective as specified above.


PIONEER NATURAL RESOURCES USA, INC.




By: /s/ Tyson L. Taylor
Name: Tyson Taylor
Title: Vice President, Human Resources

